Citation Nr: 1452294	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in August 2014.  


FINDINGS OF FACT

1.  A verified stressor has not been established.

2.  The most probative evidence indicates that the Veteran does not suffer from an acquired psychiatric disorder that is related to active service. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letter dated in February 2008. 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, lay statements, and hearing testimony.  In July 2008 and September 2013, the Joint Services Records Research Center (JSRRC) indicated that the Veteran's claimed stressors during his service in Vietnam from January 1967 to January 1968 could not be verified.  The Board notes that there were no attempts to verify several of  the stressors reported by the Veteran as sufficient information to enable a search was not provided after multiple attempts were made by the RO to obtain such information.   

The RO attempted to obtain the Veteran's Social Security Administration disability records, but such records could not be obtained and a formal finding of unavailability was made in August 2013.  The Veteran was notified of the unavailability via an August 2013 telephone call.  However, the Veteran stated that he did not have any such records.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2014, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs   a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the service connection claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

If the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

However, effective July 13, 2010, if a stressor claimed by a veteran is related to    that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD        and that a veteran's symptoms are related to the claimed stressor, in the absence       of clear and convincing evidence to the contrary, and provided the claimed stressor  is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he is entitled to service connection for PTSD and anxiety disorder due to stressors experienced during his tour in Vietnam from January 19, 1967 to January 14, 1968 while serving as a power plant operator and mechanic at Phu Lam, Vietnam.  Specifically, the Veteran noted that he was in Vietnam only two weeks in January 1967 when a mortar round struck the sand pile he was using to make sand bags.  The round failed to explode.  In July 1967, a guard accidentally let a grenade explode, and the explosion destroyed the guard's arm and shoulder.  Also in July 1967, a fellow serviceman received a "Dear John" letter from his girlfriend, and that he witnessed the serviceman commit suicide.  He stated that in December 1967, he was involved in a firefight when enemy soldiers breached the base's perimeter.  The main attack was on a local South Vietnamese police station adjacent to his base.  Over 30 South Vietnamese police and civilians were killed    or injured, and a smaller number of enemy soldiers also became casualties.  The Veteran stated that this incident provided additional stress because, while he was initially stationed in bunkers knowing that the Viet Cong were active outside the base perimeter, superiors ordered the servicemen not to fire on the attackers.  The Veteran also stated that, immediately after returning to the U.S. from Vietnam, the Veteran was informed that a fellow serviceman, R.B. was killed during the Tet Offensive.  

However, as outlined below, the Board finds the preponderance of the competent and credible evidence is against the claim.

The Veteran's service treatment records are negative for any findings, complaints or treatment of a psychiatric disorder.  

Treatment records from the Mountain Comprehensive Care Center note that the Veteran was diagnosed with PTSD and major depressive disorder on his initial visit in April 2007.  He complained of nightmares, poor sleep, and intrusive thoughts.  The Veteran reported participating in a firefight when enemy soldiers tried to invade his base.  He subsequently underwent psychological therapy.  

In a VA Agent Orange examination dated in May 2007, a physician assistant listed conditions not related to Agent Orange, including occupational related PTSD.  In  an October 2007 mental health outpatient treatment note, the Veteran stated that he has had one dream for the past 40 years that he is sitting at the edge of his bunk in Vietnam and a booby trap explodes but he is unhurt.  In addition, he noted that he first received psychiatric treatment in 1996 after a work-related accident wherein a telephone pole he was working on broke and he was almost electrocuted.  It was noted he was placed on psychiatric medication at that time which continued.  The VA clinician diagnosed mood disorder due to general medical condition and anxiety disorder, not otherwise specified (NOS).  The Axis IV stressors were problems   with access to health care services, and that his sick wife may lose her health care insurance.  A July 2008 VA mental health note provided the same diagnoses and Axis IV stressors.

In July 2008, JSRRC stated that there was no documentation of mortar attacks       or firefights against the Veteran's unit located at Phu Lam in January 1967 or December 1967.  In addition, there was no record that the fellow serviceman,    R.B., was killed in Vietnam.  

In a December 2009 statement, a psychiatrist from Mountain Comprehensive Care Center noted that the Veteran was still undergoing therapy for PTSD.  

A VA PTSD examination was conducted in October 2010.  The Veteran stated that while in Vietnam, he felt alone and ostracized when he and fellow soldiers were filling sand bags for three months just outside the base fence but they were not permitted to use the base facilities.  He related the incident regarding the fellow serviceman who committed suicide after receiving the Dear John letter.  He again related the incident regarding the attack on the base and the police station.  He also related the dream about the booby trap which he stated started in Vietnam and continued to the present.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner stated that the Veteran had anxiety disorder, NOS, due to seeing dead Vietnamese civilians and police, laying in bunkers knowing that the Viet Cong were active outside the base perimeter and being prohibited from firing, and witnessing a serviceman commit suicide.  

In April 2012, a JSSRC coordinator noted that JSRRC searches concerning a fire fight in December 1967 was not confirmed.  It was noted that the JSRRC response was that there was no information regarding a firefight at Phu Lam in January 1967, December 1967, or January 1968.  Moreover, a search of the National Archival Database found no information regarding the death of RB.  It was noted that any further research would be futile and that after review of the file in its totality, there appeared to be insufficient evidence to substantiate the Veteran's PTSD stressor.  

The Veteran submitted additional evidence and statements regarding his stressors in July 2012.  A fellow serviceman, D.R., described an hour-long firefight in the first week of January 1968 that he and the Veteran participated in.  He stated that the main enemy target that night was the South Vietnamese police station just down  the road from the base.  He noted that several fellow servicemen were killed in this firefight, and that after the firefight, he and the Veteran were sent in a work detail to the police station where they witnessed many more dead bodies.   

In September 2013, the JSRRC researched pertinent unit records pertaining to the period from January 1, 1968 to April 30, 1968.  The department verified that in February 2, 1968 and February 8, 1968, the area the Veteran's unit was located at Phu Lam was attacked by rockets and small arms.  Although the RO determined that this response served to verify the Veteran's claimed stressor, as noted above, the Veteran had already left Vietnam the month previously.  The Board notes that the incident regarding the putative attack on the base and adjacent police station was reported by the Veteran to have occurred in December 1967 and was reported by the fellow serviceman, D.R., to have occurred in January 1968.  In any event, JSRRC searches did not find any such attack on the Veteran's base during either month.  Therefore, none of the Veteran's stressors have ever been verified by the appropriate service department.  See McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.").

A VA PTSD examination was conducted in November 2013.  The VA examiner restated the three stressors noted in the October 2010 VA examination, but noted  that the Veteran described only one stressor during the current examination.  On   that examination, the Veteran described the stressor of when he was in a bunker in Vietnam, he saw enemy soldiers moving through grass past their position while his unit was under orders not to fire.  He reported the enemy wound up killing 30 people outside of their post, and he heard the shooting but did not participate.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD.  The diagnosis was unspecified anxiety disorder.  The examiner stated that the Veteran's anxiety symptoms were less likely than not due to service because the Veteran's working   too much and prior history of alcohol abuse to avoid dealing with Vietnam does not establish a clear causal relationship between anxiety symptoms and reported stressors given the gaps in the record.  

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim.  Initially, as noted above, none of the Veteran's stressors have been verified, and his service personnel records do not reflect that the Veteran received any medals or awards reflecting combat participation.  Although the Veteran submitted a statement from a friend concerning the firefight stressor and police station attack, JSRRC found no record of any attacks at Phu Lam during the period the Veteran was there, although two significant incidents were noted the month after the Veteran left Vietnam.  The Board finds the evidence from JSRRC to be more probative than the Veteran's and his buddy's recollections being made 40 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).

In the absence of probative evidence that the claimed stressors occurred, any diagnoses of PTSD or other psychiatric disorders based upon those stressors   have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Thus, the diagnoses of PTSD from the Veteran's private provider are afforded no probative weight.  Although a VA physician assist   noted a diagnosis of occupational PTSD, such diagnosis pertained to the work-related injury.  In addition, although the 2010 VA examiner determined that the Veteran's anxiety disorder was related to service, this opinion was also based on unverified stressors involving seeing dead Vietnamese civilians and police, laying in bunkers knowing that the Viet Cong were active outside the base perimeter  and being prohibited from firing, and witnessing a serviceman commit suicide.  Again, as the claimed stressors are not verified, the opinion linking his anxiety disorder to these events has no probative value.  Id.

Finally, the Board notes that a claim for PTSD based on the fear of hostile military or terrorist activity does not require verification of the stressor if the stressor is consistent with the places, types, and circumstances of that veteran's service and   a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom   VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  However, neither VA examiner found the Veteran met the diagnostic criteria for PTSD.  Review of VA treatment records     do note an occasional reference to PTSD in the problem list, but those references  do not identify the stressors upon which the diagnosis was based      nor address the diagnostic criteria for PTSD.  Thus, such documents are of little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board   can consider and weigh against contrary opinions.").  The Board finds the opinions of the VA examiners to be significantly more probative, as the opinions were rendered following detailed PTSD examinations and review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Thus, as the Veteran has not been diagnosed with PTSD due to the fear of hostile military or terrorist activity by a VA (or VA contract) psychologist or psychiatrist, service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3) cannot be established. 

To the extent that the Veteran believes that he suffers from a psychiatric disorder as a result of military service, as a lay person, he has not shown that he has specialized training sufficient to determine the diagnosis or etiology of such condition, as such matter requires medical expertise to determine.  Accordingly, his opinion as to a diagnosis and/or etiology of his psychiatric symptomatology    is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms  but not to provide medical diagnosis).  The Board finds the opinion of the January 2103 VA examiner to be of greater probative value than the lay contentions. 

For the reasons set forth above, the Board finds that the most probative evidence reveals that the Veteran does not suffer from PTSD or other psychiatric disorder as a result of military service, and the claim for service connection for an acquired psychiatric disorder to include PTSD is denied. 

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


